Citation Nr: 1235837	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  95-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from February 1961 to February 1963.

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the appellant's claim.  Subsequent to that action, the appellant provided testimony at hearings conducted before personnel at the RO in April 1996 and September 2004.  Transcripts from both hearings have been associated with the appellant's VA claims folder.

This case was previously before the Board in April 2007 and October 2009 - in both instances the claim was remanded for further development.  The Board determined in October 2009 that the development directed by the April 2007 remand had been accomplished.  However, the Board also determined that a new remand was required because the case warranted referral to the Director of the Compensation and Pension for consideration of an extraschedular rating.  A determination was subsequently made by the Director of Compensation and Pension regarding extraschedular consideration in April 2011.  Therefore, the October 2009 remand directives were satisfied, and a new remand was not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2011, the Board issued a Decision on the merits of the appellant's claim.  Essentially, the Board found that the appellant's vision and hand disabilities did not prevent the appellant from obtaining and maintaining some type of gainful employment.  The appellant was provided with a copy of the Board's action, and, upon review, appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, both parties (the VA and the appellant) submitted a Joint Motion for Remand to the Court.  In that action, the parties asked the Court to vacate and remand the Board's September 2011 Decision.  More specifically, the parties averred that the Board did not sufficiently discuss all of the evidence contained in the claims folder, including evidence that may have supported the appellant's assertions.  The parties argued that the Board should have considered the appellant's limited education and his previous occupations prior to making an adverse decision.  Upon reviewing the arguments made by the parties, the Court agreed with said argument and effectuated the Joint Motion for Remand in an Order dated July 2012.  The claim has since been returned to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

As indicated above, the appellant has come before the VA asking that a total disability based on individual unemployability due to his two service-connected disabilities be assigned.  The record reflects that the appellant has been service-connected for a bilateral eye disability (diplopia), which has been assigned a 50 percent disability rating, and for a disability of the extensors of the right wrist, fingers, and thumb, which has been assigned a 20 percent disability rating.  The combined rating for both disabilities is 60 percent.  The appellant has averred that in his occupational fields of construction and carpentry, his two disabilities in toto prevent him from obtaining and maintaining gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Pursuant to 38 C.F.R. § 4.16 (2011), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the service member's background including his employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

As the service member did not meet the schedular criteria for a total rating for compensation purposes based on individual unemployability, but had submitted other evidence asserting his inability to work, the Board referred the service member's claim to the VA Director, Compensation and Pension Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2011).  The Director conducted a review of the claims file and determined that the service member was not entitled to extraschedular individual unemployability.  The Director concluded that while the appellant's disabilities presented "unique challenges" to the type of employment the appellant could obtain, the evidence did not show that the appellant was precluded from all forms of employment including sedentary work.  

The Board then used the information provided by the VA Director, Compensation and Pension Service, along with other information and medical evidence contained in the claims file, and issued a decision on the merits of the appellant's claim.  This occurred, as previously noted, in September 2011.  The Board essentially found that the medical documentation of record did not indicate that the service member's disabilities would not preclude all forms of substantially gainful employment, and the benefit sought on appeal was denied. 

As indicated above, the appellant appealed the denial to the Court which, in turn, vacated the Board's decision.  In adopting the Joint Motion for Remand, the Court found that the Board did not essentially fully explain what type of work the appellant could perform when considering his education background, vocational training, and prior work history in conjunction with his service-connected disabilities.  

As the Board did not adequately explain why, in view of the appellant's education background, prior vocational training and previous work experience along with his service-connected disability residuals, he was not precluded from substantially gainful employment, the Board will develop the claim in order to discover what type of employment would be available to the appellant, and what type of employment he would qualified therefor.  That is, the Board believes that it should obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim. 

Additionally, the record reflects that the last complete examination of the appellant occurred in 2008 - approximately four years prior to the current action.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance and upon first blush, it appears to the Board that the medical information contained in the claims folder may be stale and does not take into account any treatment the appellant may have received more recently for his two service-connected disorders.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of his claim.  

In other words, upon further review, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded a TDIU.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim must be returned to the AMC so that additional medical testing may be accomplished that more adequately addresses the question now before the Board.  Additional medical testing will provide the Board with a basis to either agree or refute the appellant's various assertions, and will provide the VA with a more complete picture of whether a TDIU should be granted.

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following actions: 

1.  The AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16 (a) and (b) (2011).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating.  The AMC should advise the appellant that he may submit proof of marked interference with employment or the need for frequent periods of hospitalizations due to his service-connected disabilities.  Copies of all correspondence should be included in the claims folder for review. 

2.  The RO should contact the Social Security Administration (SSA) and ask that it provide all documents pertaining to any award of benefits from the SSA that have been produced since 1995, and specifically request a copy of any medical records upon which the SSA has used in making determinations on the continuation of benefits for the appellant.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession.  38 C.F.R. § 3.159 (2011).

3.  All of the appellant's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the claims file.  This search should encompass all records, either paper or electronic, and to include laboratory results, that have been promulgated since January 2010 to the present.  All records obtained pursuant to this request must be included in the appellant's claims file - this includes CAPRI and Virtual VA electronic records.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The AMC should contact the appellant and request that he identify all sources of medical treatment received for any disabilities since January 2010, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

5.  The AMC should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

6.  The AMC should schedule the appellant for appropriate examination to provide an assessment as to the effect of his service-connected disabilities on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found. 

The examiner should render an opinion as to whether the appellant's service-connected disabilities prevents the appellant from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the appellant from being gainfully employed. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities impinges on his ability to be employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.  Also, it is requested that the results be typed or otherwise recorded in a legible manner for review purposes. 

7.  Upon completion of the above taskings, the entire claims file will be forwarded to the local RO's Vocational Rehabilitation Unit and a board of at least two counselors will review the appellant's file.  Initially, the counselors should be asked whether the appellant ever submitted a claim for vocational rehabilitation as having a serious disability rated in excess of 20 percent.  Next, after reviewing the appellant's claims file, the counselors should provide an opinion as to whether, based on the appellant's service-connected disabilities, work experience, educational background, etcetera, whether he would have been considered a candidate for vocational rehabilitation.  Based upon the evidence of record, the counselors should further indicate what types of employment would have been recommended for the appellant had he used the services of the vocational rehabilitation office.  If, after reviewing the file, the counselors conclude that the appellant would not have been a candidate for vocational rehabilitation, the counselors should provide a reasoning as to why this would be the case.  Included in this discussion should be comments concerning the appellant's educational background, the feasibility of obtaining a new vocation based on the appellant's service-connected disabilities, and whether the appellant's service-connected disabilities would have prevented successful pursuit of a vocational rehabilitation program.  All information obtained as a result of this tasking should be included in the claims file for review. 

8.  The AMC should then forward this case to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the appellant's TDIU claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2011) and/or 38 C.F.R. § 4.16(b) (2011).  All information obtained as a result of this tasking should be included in the claims file for review.  

9.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completion of the above, the AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the appellant and his accredited representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the AMC. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


